SCOTT, J.,
concurring in part and dissenting in part.
I concur with the majority that Rawlings was involved in the unloading of his truck at the time of the accident. However, I would nonetheless affirm the Court of Appeals’ decision because the two-year Motor *929Vehicle Reparations Act (MVRA) statute of limitations applies when any reparation obligor actually pays basic reparation benefits (BRB). See KRS 304.39-230(6) (“An action for tort liability not abolished by KRS 304.39-060 may be commenced not later than two (2) years after the injury, or the death, or the last basic or added reparation payment made by any reparation obligor, whichever later occurs.”) (emphasis added). Simply put, the payment of these benefits by a reparation obligor automatically brings recipients within the purview of the two-year statute of limitations. The statute plainly says so as the underlying action was one not abolished by KRS 304.39-060.
In this case, Rawlings’ insurance company paid him BRB, thereby triggering MVRA relief. As a result, I concur in part and dissent in part.
VENTERS, J., joins.